19-01006-smb         Doc 9     Filed 03/28/19       Entered 03/28/19 13:11:30              Main Document
                                                   Pg 1 of 27


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                             )
    In re:                                                   )      Chapter 11
    INTERNATIONAL SHIPHOLDING                                )
    CORPORATION, et al., 1                                   )      Case No. 16-12220 (SMB)
                                                             )
                           Reorganized Debtors.              )      Jointly Administered
                                                             )
    BOARD OF TRUSTEES OF THE MEBA                            )      Adversary Proceeding Case
    PENSION TRUST – DEFINED BENEFIT                          )      No. 19-01006 (SMB)
    PLAN; BOARD OF TRUSTEES OF THE                           )
    MASTERS, MATES & PILOTS PENSION                          )
    PLAN; and BOARD OF TRUSTEES OF THE                       )
    MASTERS, MATES & PILOTS                                  )
    ADJUSTABLE PENSION PLAN,                                 )
                                                             )
                           Plaintiffs,                       )
    v.                                                       )
                                                             )
    CG RAILWAY, LLC, d/b/a CG RAILWAY,                       )
    INC.; BULK SHIPHOLDING, INC.; EAST                       )
    GULF SHIPHOLDING, INC.; JOHN DOE                         )
    CORPORATIONS “1” THROUGH “100” and                       )
    OTHER JOHN DOE ENTITIES “1”                              )
    THROUGH “100,”                                           )
                                                             )
                           Defendants.                       )
                                                             )

                       DEFENDANT CG RAILWAY, LLC’S ANSWER AND
                           COUNTERCLAIMS TO COMPLAINT

         Defendant CG Railway, LLC (“Defendant” or “CG Railway”), 2 by its undersigned

attorneys, hereby files its Answer and Counterclaims (“Answer”) to the Complaint [Adversary



1
  The Reorganized Debtors in these cases, along with the last four digits of each Reorganized Debtor’s federal tax
identification number, are: International Shipholding Corporation (9662); Central Gulf Lines, Inc. (8979); Coastal
Carriers, Inc. (6278); Waterman Steamship Corporation (0640); N.W. Johnsen & Co., Inc. (8006); Tower LLC
(6755); Frascati Shops, Inc. (7875); Gulf South Shipping PTE LTD (8628); and LCI Shipholdings, Inc. (8094). The
service address for each of the above Reorganized Debtors is 2200 Eller Drive, P.O. Box 13038, Fort Lauderdale,
FL 33316.
2
  The other defendants in this action include Bulk Shipholding, Inc. (“Bulk Shipholding”); East Gulf Shipholding,
Inc. (“East Gulf”); John Doe Corporations “1” Through “100” and Other John Doe Entities “1” Through “100.”

                                                        1
19-01006-smb         Doc 9      Filed 03/28/19       Entered 03/28/19 13:11:30                Main Document
                                                    Pg 2 of 27


Proceeding Docket No. 1] (“Complaint”) of Plaintiffs the MEBA Pension Trust – Defined

Benefit Pension Plan (“MEBA Pension Plan”); the Masters, Mates & Pilots Pension Plan; and

the Masters, Mates & Pilots Adjustable Pension Plan (together, with the Masters, Mates & Pilots

Pension Plan, the “MM&P Pension Plan”) (collectively, the “Plaintiffs” or the “Pension

Plans”). Defendant CG Railway denies any and all allegations in the Complaint that are not

specifically and expressly admitted herein. Capitalized terms not defined herein shall have the

definition accorded to them in the Complaint.

                                        NATURE OF THE ACTION

         1.       The allegations in sentence 1 in Paragraph 1 consist of a characterization of the

Complaint to which no response is required. Defendant CG Railway admits that in connection

with the chapter 11 bankruptcy of the Debtors 3 in In re: International Shipholding Corporation,

et. al., Case No. 16-12220 (the “Bankruptcy Proceeding”), each of the Pension Plans entered

into settlement agreements, dated February 13, 2017, with the Debtors International Shipholding

Corporation (“ISH”), Waterman Steamship Corporation, Sulphur Carriers Inc., and Central Gulf

Lines, Inc. related to the full release of claims for alleged present or future liability relating to

unpaid contributions and/or withdrawal liability “against ISH, Reorganized ISH, or Seacor

Capital Corp., or any of the foregoing’s respective past, present, or future subsidiaries or




Upon information and belief, Plaintiff has not served, to date, the summons or complaint in this action upon any
other defendants.
3
  The Debtors, along with the last four digits of each Debtor’s federal tax identification number, are: International
Shipholding Corporation (9662) (“ISH”); Enterprise Ship Co. (9059); Sulphur Carriers, Inc. (8965); Central Gulf
Lines, Inc. (8979); Coastal Carriers, Inc. (6278); Waterman Steamship Corporation (0640); N.W. Johnsen & Co.,
Inc. (8006); LMS Shipmanagement, Inc. (0660); U.S. United Ocean Services, LLC (1160); Mary Ann Hudson, LLC
(8478); Sheila McDevitt, LLC (8380); Tower LLC (6755); Frascati Shops, Inc. (7875); Gulf South Shipping PTE
LTD (8628); LCI Shipholdings, Inc. (8094); Dry Bulk Australia LTD (5383); Dry Bulk Americas LTD (6494); and
Marco Shipping Company PTE LTD (4570). The service address for each of the above Debtors is 601 Poydras
Street, Pan American Building, Suite 1850, New Orleans, Louisiana 70130

                                                          2
19-01006-smb      Doc 9    Filed 03/28/19    Entered 03/28/19 13:11:30         Main Document
                                            Pg 3 of 27


affiliates” (the “Settlement Agreements”). Defendant CG Railway expressly denies the

characterization of the Settlement Agreements contained in Paragraph 1.

       2.      Defendant CG Railway admits that the Debtors had a complete withdrawal from

each of the Pension Plans. Defendant CG Railway admits that on March 2, 2018 and March 8,

2018, the Pension Plans sent notices and demands (the “Notice and Demand”) to CG Railway,

Bulk Shipholding, and East Gulf, alleging withdrawal liability against the Control Group

Defendants in the total amount of $58,856,388. Defendant CG Railway denies that that the

Control Group Defendants owe any amount of withdrawal liability to the Pension Plans except as

may be provided for with respect to general unsecured claims pursuant to the Settlement

Agreements. Defendant CG Railway denies that the Pension Plans are entitled to the declaratory

judgment sought in the Complaint. Defendant CG Railway otherwise denies the allegations in

Paragraph 2. Defendant CG Railway asserts that any claims for withdrawal liability against it—

outside of general unsecured claims against the Debtors in the Bankruptcy Proceeding—were

completely released pursuant to the Settlement Agreements.

                                JURISDICTION AND VENUE

       3.      Defendant CG Railway admits only that this Court has jurisdiction over this

adversary proceeding, which arises in, and relates to the Bankruptcy Proceeding. The remaining

allegations contained in this paragraph of the Complaint state conclusions of law to which no

response is required.

       4.      The allegations set forth in Paragraph 4 of the Complaint constitute legal

conclusions to which no answer is required. To the extent a response is required, Defendant

admits the allegations.




                                                3
19-01006-smb      Doc 9    Filed 03/28/19    Entered 03/28/19 13:11:30          Main Document
                                            Pg 4 of 27


       5.      The allegations set forth in Paragraph 5 of the Complaint constitute legal

conclusions to which no answer is required. To the extent a response is required, Defendant

admits the allegations.

       6.      The allegations set forth in Paragraph 6 of the Complaint constitute legal

conclusions to which no answer is required. To the extent a response is required, Defendant

admits the allegations.

                                            PARTIES

       7.      Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 7 of the Complaint.

       8.      Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendant CG Railway admits that it is a limited liability company organized

under the laws of Delaware. Defendant CG Railway admits that its principal place of business is

located at 601 Poydras Street, Suite 1625, New Orleans, Louisiana 70130. Defendant CG

Railway admits that CG Railway, Inc. was a non-Debtor subsidiary of Debtor ISH. Defendant

CG Railway otherwise denies the allegations in Paragraph 10. CG Railway is currently a non-

Debtor affiliate of Reorganized ISH.

       11.     Upon information and belief, Defendant CG Railway admits that Defendant Bulk

Shipholding was a corporation organized under the laws of the Marshall Islands that dissolved in

April 2017. Defendant CG Railway admits that Defendant Bulk Shipholding was a non-Debtor

subsidiary of ISH.



                                                 4
19-01006-smb      Doc 9    Filed 03/28/19    Entered 03/28/19 13:11:30         Main Document
                                            Pg 5 of 27


       12.     Upon information and belief, Defendant CG Railway admits that Defendant East

Gulf was a corporation organized under the laws of the Marshall Islands that dissolved in April

2017. Defendant CG Railway admits that Defendant East Gulf was a non-Debtor subsidiary of

ISH.

       13.     Defendant CG Railway admits that it was under common control of the Debtors at

the time of the Debtors’ withdrawal from the Pension Plans. Defendant CG Railway otherwise

denies the allegations in Paragraph 13. Defendants Bulk Shipholding and East Gulf were

dissolved at the time of the Debtors’ withdrawal from the Pension Plans.

       14.     The allegations set forth in Paragraph 14 of the Complaint constitute legal

conclusions to which no answer is required. To the extent a response is required, Defendant CG

Railway lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 14 of the Complaint.

       15.     The allegations set forth in Paragraph 15 of the Complaint constitute legal

conclusions to which no answer is required. To the extent a response is required, Defendant CG

Railway lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 15 of the Complaint.

       16.     The allegations set forth in Paragraph 16 of the Complaint constitute a legal

conclusion to which no response is required. To the extent a response is required, Defendant CG

Railway denies the allegations.

                                   BACKGROUND FACTS

       17.     Defendant CG Railway admits the allegations in Paragraph 17.

       18.     Defendant CG Railway admits the allegations in Paragraph 18.




                                                5
19-01006-smb      Doc 9    Filed 03/28/19      Entered 03/28/19 13:11:30         Main Document
                                              Pg 6 of 27


         19.   Defendant CG Railway admits that, prior to the Bankruptcy Proceeding, under

the collective bargaining agreements with MM&P and MEBA, the Debtors were required to

make monthly contributions to various employee benefit plans including the Pension Plans.

Defendant CG Railway otherwise denies the allegations in Paragraph 19. As detailed further

below in Paragraphs 70 through 90 of this Answer, new collective bargaining agreements were

subsequently negotiated with MM&P and MEBA as part of the Bankruptcy Proceeding that went

into effect on the Effective Date. These agreements did not require the Debtors to make any

contributions to the various MM&P and MEBA employee benefit plans, including the Pension

Plans.

         20.   Defendant CG Railway admits the allegations in Paragraph 20.

         21.   Defendant CG Railway admits the allegations in Paragraph 21.

         22.   Defendant CG Railway admits the allegations in Paragraph 22.

         23.   Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 23 of the Complaint.

         24.   Defendant CG Railway admits that the Licensed Officer Plans filed proofs of

claims as set forth in Paragraph 24 of the Complaint. Defendant CG Railway lacks knowledge

or information sufficient to form a belief as to whether such claims were accurately assessed as

set forth in Paragraph 24 of the Complaint.

         25.   Defendant CG Railway admits that the Pension Plans filed proofs of claim as set

forth in Paragraph 25 of the Complaint. Defendant CG Railway lacks knowledge or information

sufficient to form a belief as to whether such claims were accurately assessed as set forth in

Paragraph 25 of the Complaint.




                                                 6
19-01006-smb      Doc 9    Filed 03/28/19    Entered 03/28/19 13:11:30          Main Document
                                            Pg 7 of 27


       26.     Defendant CG Railway admits that the Pension Plans filed proofs of claim against

the Debtors for contingent withdrawal liability as set forth in Paragraph 26 of the Complaint.

Defendant CG Railway lacks knowledge or information sufficient to form a belief whether such

claims were accurately assessed.

       27.     Defendant CG Railway admits that each of the Pension Plans filed proofs of claim

against the Debtors for contingent withdrawal liability as set forth in Paragraph 27 of the

Complaint. Defendant CG Railway lacks knowledge or information sufficient to form a belief as

whether such claims were accurately assessed as set forth in Paragraph 27 of the Complaint.

       28.     Defendant CG Railway admits that each of the Pension Plans filed contingent

withdrawal liability claims as set forth in Paragraph 28. Defendant CG Railway lacks

knowledge or information sufficient to form a belief as to whether such claims were accurately

assessed as set forth in Paragraph 28 of the Complaint.

       29.     The allegations in Paragraph 29 consist of a characterization of the Withdrawal

Liability Proofs of Claim to which no response is required. To the extent a response is required,

Defendant CG Railway lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 29 of the Complaint.

       30.     The allegations in Paragraph 30 consist of characterizations of certain motions

filed in the Bankruptcy Proceeding, to which no response is required. To the extent a response is

required, Defendant CG Railway lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 30 of the Complaint.

       31.     With respect to sentence 1 of Paragraph 31, Defendant CG Railway denies the

characterization of the settlement discussions but admits that during the course of the Debtors’

Bankruptcy Proceeding, the Debtors, SEACOR Capital Inc., the bankruptcy plan sponsor



                                                 7
19-01006-smb      Doc 9    Filed 03/28/19    Entered 03/28/19 13:11:30         Main Document
                                            Pg 8 of 27


(“SEACOR”), and representatives of the Pension Plans engaged in extensive negotiations

regarding past, present, or future liability related to the multiemployer pension plans. Defendant

CG Railway lacks knowledge or information sufficient to form a belief as to the truth of the

remainder of the allegations contained in Paragraph 31 of the Complaint.

       32.     To the extent Paragraph 32 purports to characterize the terms of the First

Amended Joint Chapter 11 Plan of Reorganization for International Shipholding Corporation

and its Affiliated Debtors [Bankruptcy Proceeding Docket No. 485] (the “Plan”) and the

Disclosure Statement for First Amended Joint Chapter 11 Plan of Reorganization for

International Shipholding Corporation and Its Affiliated Debtors [Bankruptcy Proceeding

Docket No. 486] (the “Disclosure Statement”), CG Railway refers to the Plan and Disclosure

Statement, respectively, for a complete and accurate statement of its contents, and denies the

allegations of Paragraph 32 to the extent they are inconsistent with the Plan and Disclosure

Statement, respectively.

       33.     The allegations in Paragraph 33 consist of a characterization of the Licensed

Officer Plans’ Reservation of Rights to Object to the Plan [Bankruptcy Proceeding Docket No.

502] to which no response is required. To the extent a response is required, Defendant CG

Railway lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 33 of the Complaint.

       34.     To the extent Paragraph 34 purports to characterize the terms of the Disclosure

Statement for First Amended Joint Chapter 11 Plan of Reorganization for International

Shipholding Corporation and Its Affiliated Debtors filed January 5, 2017 [Bankruptcy

Proceeding Docket No. 507] (the “Modified Disclosure Statement”), CG Railway refers to the

Modified Disclosure Statement for a complete and accurate statement of its contents, and denies



                                                8
19-01006-smb      Doc 9     Filed 03/28/19    Entered 03/28/19 13:11:30          Main Document
                                             Pg 9 of 27


the allegations of Paragraph 34 to the extent they are inconsistent with the Modified Disclosure

Statement.

       35.     The allegations in Paragraph 35 consist of a characterization of the Licensed

Officers Plans’ reply brief to which no response is required. To the extent a response is required,

CG Railway lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 35 of the Complaint.

       36.     Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 36 of the Complaint.

       37.     Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 37 of the Complaint.

       38.     Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 38 of the Complaint.

       39.     Defendant CG Railway lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 39 of the Complaint.

                      THE BANKRUPTCY CLAIMS SETTLEMENTS

       40.     Defendant CG Railway admits that on February 13, 2017, various employee

benefit plans associated with the Marine Engineers’ Beneficial Association, AFL-CIO

(“MEBA”), including the MEBA Pension Plan, entered into a settlement letter with the Debtors

ISH, Waterman Steamship Corporation, Sulphur Carriers Inc., and Central Gulf Lines (the

“MEBA Settlement Letter”). To the extent Paragraph 40 purports to characterize the MEBA

Settlement Letter, Defendant CG Railway refers to the MEBA Settlement Letter for a complete

and accurate statement of its contents, and denies the allegations of Paragraph 40 to the extent it




                                                 9
19-01006-smb         Doc 9      Filed 03/28/19 Entered 03/28/19 13:11:30                    Main Document
                                              Pg 10 of 27


is inconsistent with the MEBA Settlement Letter. Defendant CG Railway explicitly denies the

characterization of the releases included in the MEBA Settlement Letter.

       41.        Defendant CG Railway admits on February 13, 2017, various employee benefit

plans associated with the International Organization of Masters, Mates & Pilots, ILA/AFL-CIO

(“MM&P”), including the MM&P Pension Plan, entered a settlement letter with the Debtors

ISH, Waterman Steamship Corporation, Sulphur Carriers Inc., and Central Gulf Lines (the

“MM&P Settlement Letter”). To the extent Paragraph 41 purports to characterize the MM&P

Settlement Letter, Defendant CG Railway refers to the MM&P Settlement Letter for a complete

and accurate statement of its contents, and denies the allegations of Paragraph 41 to the extent it

is inconsistent with the MM&P Settlement Letter. Defendant CG Railway explicitly denies the

characterization of the releases included in the MM&P Settlement Letter.

       42.        Defendant CG Railway admits that the Settlement Agreements, consisting of the

MEBA Settlement Letter and the MM&P Settlement Letter, contained the release language set

forth in Paragraph 42, but would emphasize different portions of the release language:

       By signing below, in exchange for a payment from ISH and/or its subsidiaries in
       the total amount of [the Settlement Payments], 4 payable within 15 business days of
       the Effective Date of the Plan (as defined therein), [the Pension Plans] agree not to
       assert any priority or administrative claims, on their behalf or on behalf of any plan
       participants or any other person or entity, against ISH, Reorganized ISH, or
       Seacor Capital Corp., or any of the foregoing’s respective past, present or future
       subsidiaries or affiliates, relating to unpaid contributions to [the Pension Plans]
       owed through the date of this letter, or any withdrawal liability incurred by ISH
       or any other past or present subsidiary or affiliate thereof.

       (emphasis added).

       43.        Defendant CG Railway denies the characterization of the Settlement Agreements

set forth in Paragraph 43. As set forth in the release provision above, in exchange for lump-sum



       4
           Capitalized words not otherwise defined shall have the meaning ascribed to such terms below.

                                                        10
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30              Main Document
                                          Pg 11 of 27


payments, the Settlement Agreements released the Debtors, Reorganized Debtors, and SEACOR

as well as the foregoing’s respective past, present, and future subsidiaries and affiliates,

including non-Debtor subsidiaries such as Defendant CG Railway from any claims arising from

or related in any way to: (1) unpaid contributions to the Pension Plans; or (2) any contingent,

estimated, or actual withdrawal liability incurred as a result of withdrawal from the Pension

Plans.

         44.   Defendant CG Railway denies the allegations in Paragraph 44.

         45.   Defendant CG Railway disputes the characterization of the Settlement

Agreements in Paragraph 45 and thus denies the allegations contained in Paragraph 45.

         46.   Defendant CG Railway disputes the characterization of the Settlement

Agreements in Paragraph 46 and thus denies the allegations contained in Paragraph 46.

         47.   Defendant CG Railway disputes the characterization of the Settlement

Agreements in Paragraph 47 and thus denies the allegations contained in Paragraph 47.

         48.   Defendant CG Railway disputes the characterization of the Settlement

Agreements in Paragraph 48 and thus denies the allegations contained in Paragraph 48. The

Settlement Agreements released the Debtors, Reorganized Debtors, and SEACOR as well as the

foregoing’s respective past, present, and future subsidiaries and affiliates, including non-Debtor

subsidiaries such as Defendant CG Railway from any claims arising from or related in any way

to: (1) unpaid contributions to the Pension Plans; or (2) any contingent, estimated, or actual

withdrawal liability incurred as a result of withdrawal from the Pension Plans.

         49.   Defendant CG Railway disputes the characterization of the negotiations leading to

the Settlement Agreements and thus denies the allegations contained in Paragraph 49.




                                                  11
19-01006-smb      Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30             Main Document
                                         Pg 12 of 27


       50.     Defendant CG Railway disputes the characterization of the negotiations leading to

the Settlement Agreements and thus denies the allegations contained in Paragraph 50.

       51.     Defendant CG Railway denies the allegations contained in Paragraph 51. As set

forth in numerous filings related to the Bankruptcy Proceeding, counsel for the Debtors

repeatedly asserted that their representation encompassed all of ISH, including its subsidiaries

such as Defendants CG Railway, Bulk Shipholding and East Gulf.

       52.     The allegations in Paragraph 52 refer to certain purported communications.

Defendant CG Railway lacks knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 52 of the Complaint. Further, Defendant CG Railway

refers to the Settlement Agreements for a complete and accurate statement of its contents, and

denies the allegations of Paragraph 52 to the extent they attempt to modify the language in the

Settlement Agreements and/or are otherwise inconsistent with Settlement Agreements.

          THE PENSION PLANS’ WITHDRAWAL LIABILITY ASSESSMENTS

       53.     Paragraph 53 states a legal conclusion to which no response is required. To the

extent a response is required, Defendant CG Railway lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 53 of the Complaint.

       54.     Defendant CG Railway denies the characterization of the transmission of the

Notice and Demand set forth in Paragraph 54. The Pension Plans originally sent the Notice and

Demand to SEACOR, which was represented by separate counsel in the Bankruptcy Proceeding.

Counsel for Defendant CG Railway eventually agreed to accept service on behalf of CG

Railway, Bulk Shipholding, Inc., and East Gulf Shipholding, Inc., of the Notice and Demand.

CG Railway admits that the Notice and Demand alleged withdrawal liability against the Control




                                                12
19-01006-smb      Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                         Pg 13 of 27


Group Defendants in the total amount of $58,856,388. Defendant CG Railway denies that it

owes any amount of withdrawal liability to the Pension Plans.

       55.     Defendant CG Railway denies the allegations contained in Paragraph 55. As set

forth in numerous filings related to the Bankruptcy Proceeding filed prior to April 19, 2018,

counsel for the Debtors repeatedly asserted that their representation encompassed all of ISH,

including its subsidiaries such as Defendants CG Railway, Bulk Shipholding and East Gulf.

       56.     Defendant CG Railway admits that on May 25, 2018, counsel for the Reorganized

Debtors responded to the Notice and Demand by letters to the Pension Plans (the “Response

Letters”) and denied withdrawal liability of the Reorganized Debtors and its controlled

members, including CG Railway, on the basis that such liability was fully and finally released by

the terms of the Settlement Agreements. Defendant CG Railway explicitly denies Plaintiffs’

characterization of the Response Letters as “incorrect.”

       57.     Defendant CG Railway admits that in the Response Letters, the Reorganized

Debtors informed the Pension Plans that the “non-debtor entities included in the Notice and

Demand, except for CG Railway, Inc. are all foreign subsidiaries” and that “none of these

companies have assets, or any other means, to pay any of the claimed withdraw liability, even if

personal jurisdiction could be established.” Defendant CG Railway otherwise denies the

allegations contained in Paragraph 57 of the Complaint.

                  COUNT I: CLAIM FOR DECLARATORY JUDGMENT

       58.     In response to Paragraph 58, Defendant CG Railway incorporates its responses to

Paragraphs 1 through 57 as if they were fully set forth herein.

       59.     Defendant CG Railway denies the allegations contained in Paragraph 59 of the

Complaint.



                                                13
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30                 Main Document
                                          Pg 14 of 27


        60.     The allegations in Paragraph 60 state legal conclusions to which no response is

required. To the extent a response is required, Defendant CG Railway denies the allegations in

Paragraph 60.

        61.     The allegations in Paragraph 61 state legal conclusions to which no response is

required. To the extent a response is required, Defendant CG Railway denies the allegations in

Paragraph 61.

                            PLAINTIFFS’ REQUEST FOR RELIEF

        62.     Plaintiffs’ requests consist of legal requests for relief to which no response is

required. To the extent a response is required, Defendant CG Railway denies the allegations in

Plaintiffs’ requests.

                               FIRST AFFIRMATIVE DEFENSE
                                         (Release)

        63.     Plaintiffs’ claim is barred by the release provision in the Settlement Agreements.

                              SECOND AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

        64.     Plaintiffs fail to state a claim upon which relief can be granted.

                               THIRD AFFIRMATIVE DEFENSE
                                         (Waiver)

        65.     Plaintiffs’ claim is barred due to its own waiver.

                              FOURTH AFFIRMATIVE DEFENSE
                                       (Estoppel)

        66.     Plaintiffs’ claim is barred due to estoppel.

                                       COUNTERCLAIMS

    A. Additional Background Facts

        i. Pre-petition Relationship and Negotiations Between the Unions and the Debtors



                                                  14
19-01006-smb        Doc 9   Filed 03/28/19 Entered 03/28/19 13:11:30          Main Document
                                          Pg 15 of 27


         67.   These counterclaims arise out of a dispute between the Debtors and the Pension

Plans relating to benefits plans for the Debtors’ unionized deck and engineering officers, who

were responsible for operating, navigating, and maintaining the Debtors’ vessels.

         68.   MEBA represents the licensed engineering officers who operated, maintained and

repaired the ships’ propulsion plant and other auxiliary machinery and equipment on the vessels.

         69.   MM&P represents the deck officers employed on certain of the Debtors’ vessels,

including licensed captains and mates who navigated vessels and ensured cargo operations were

performed safely.

         70.   Prior to the Bankruptcy Proceeding, the Debtors were parties to collective

bargaining agreements with MEBA and MM&P and were required to make monthly

contributions on behalf of the officers to various employee benefit plans, including the Pension

Plans.

         71.   Upon information and belief, in and around January 2016, the Debtors started to

fall behind on their payments of contributions to the Pension Plans. Upon information and

belief, the negotiating committees of MEBA and MM&P (collectively, the “Unions”) then

worked with the Debtors throughout March 2016 to develop a workable payment schedule.

         72.   However, ultimately, the Debtors were unable to adhere to the payment schedule.

Additionally, during this same period, the Debtors were facing significant financial challenges

related to complying with its debt covenants and meeting minimum liquidity requirements to

operate. As a result, the Debtors filed for bankruptcy on August 1, 2016 in the Bankruptcy

Proceeding.




                                               15
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                          Pg 16 of 27


       ii. Negotiations Between the Pension Plans, the Unions and the Debtors During the
           Bankruptcy Proceeding and Ultimate Settlement Agreements


       73.     Throughout the Bankruptcy Proceeding, the Debtors and SEACOR engaged in

frequent and open discussions with the Pension Plans regarding the Debtors’ alleged withdrawal

liability. These discussions were generally broken up into two categories: (1) what the Debtors

were willing to agree to; and (2) what the Reorganized Debtors and/or SEACOR were willing to

agree to.

       74.     The Debtors were willing to (a) pay the agreed-upon settlement amount with

respect to amounts owed on account of past contributions and withdrawal liability; and (b) agree

to permit the Pension Plans to seek general unsecured claims against the Debtors in the

Bankruptcy Proceeding for “any contingent, estimated, or actual withdrawal liability.” All other

claims related to unpaid contributions or withdrawal liability against the Debtors or any of their

past, present, or future affiliates or subsidiaries were disclaimed by the Debtors and were

ultimately settled pursuant to the Settlement Agreements.

       75.     The Reorganized Debtors and SEACOR (and their respective affiliates and

subsidiaries) were never willing to pay any amounts on account of past contributions or

withdrawal liability, and the settlement negotiations reflected this understanding.

       76.     As such, the Debtors, the Reorganized Debtors, and SEACOR repeatedly

reiterated that they would never agree to any settlement that would result in potential withdrawal

liability for any of the Debtors, the Reorganized Debtors, or SEACOR or any of their respective

past, present, or future affiliates or subsidiaries, other than for: (1) payments made under the

Settlement Agreements; and (2) general unsecured claims against the Debtors put forth in the

Bankruptcy Proceeding.



                                                16
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                          Pg 17 of 27


       77.       SEACOR and the Reorganized Debtors also made clear that they would not be

willing to make any post-emergence contributions to any multiemployer pension plan in order to

avoid the risk of future withdrawal liability.

       78.       Specifically, the Debtors, SEACOR, and the Unions engaged in collective

bargaining negotiations from approximately November 10, 2016 through December 14, 2016 to

reach new collective bargaining agreements (“New CBAs”) covering the Reorganized Debtors’

unionized workforce (the “Union Negotiations”), to be effective upon emergence. Under the

New CBAs, the Reorganized Debtors would not be required to make any contributions to the

Pension Plans, nor would they be liable for any of the Debtors’ previous obligations to the

Pension Plans.


       79.       The lead negotiators for the Unions, H. Marshall Ainley, President of MEBA, and

Donald Marcus, President of MM&P, also serve as trustees for MEBA and MM&P, respectively

(collectively, the “MEBA and MM&P Plan Trustees”).

       80.       During the course of the Union Negotiations, the Debtors and SEACOR

repeatedly notified each of these MEBA and MM&P Plan Trustees that the Reorganized Debtors

would not consider contributing to the Pension Plans because they did not want to expose the

reorganized company, or any entity currently or that would be affiliated with the Reorganized

Debtors, to potential withdrawal liability, whether past or future; nor would the Reorganized

Debtors participate in or be liable for any previous obligations to the Pension Plans.

Significantly, counsel for the Pension Plans attended one such MEBA meeting on November 10,

2016, when a representative of SEACOR explicitly stated this. The Unions and the MEBA and

MM&P Plan Trustees agreed that the Reorganized Debtors would not participate in the Pension

Plans upon emergence.


                                                 17
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30             Main Document
                                          Pg 18 of 27


       81.     Furthermore, during the course of the Bankruptcy Proceeding, the Debtors

actively engaged with the Pension Plans themselves to keep them informed of the restructuring

process and to discuss agreements between them in good faith.

       82.     The Debtors also responded to all requests for information promulgated by the

Pension Plans and engaged in good-faith negotiations regarding the extent, if any, of the Debtors’

contribution and withdrawal liability obligations to the Pension Plans.

       83.     Immediately prior to confirmation of the Plan, the Debtors and the Pension Plans

entered into settlement discussions regarding a release of all liability arising from the pension

obligations in exchange for large lump-sum payments. The negotiations regarding the amount of

the lump-sum payments related to how much the Debtors would pay on account of the Pension

Plans’ administrative and/or priority claims, with the express understanding between the parties

that upon such payments, the Pension Plans would forever release the Debtors, the Reorganized

Debtors, and SEACOR as well as any of the foregoing’s past, present, or future subsidiaries or

affiliates from any and all claims for unpaid contribution or withdrawal liability, with the sole

exception of any potential general unsecured claims.

       84.     These negotiations led to the Settlement Agreements, which the parties executed

on February 13, 2017. The Settlement Agreements are comprised of two letters: (1) a settlement

letter between the MEBA Pension Plan and the Debtors dated February 13, 2017; and (2) a

settlement letter between the MM&P Pension Plan and the Debtors dated February 13, 2017

(collectively, the “Settlement Letters”), which contain identical release provisions.

       85.     Furthermore, the Debtors’ entry into the Settlement Agreements were supported

by the Committee, the Debtors’ Pre-Petition Secured Parties, and SEACOR. See Memorandum

of Law in Support of Confirmation and Omnibus Reply to Objections to Confirmation of First



                                                 18
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                          Pg 19 of 27


Amended Joint Chapter 11 Plan of Reorganization for International Shipholding Corporation

and Its Affiliated Debtors [Bankruptcy Proceeding Docket No. 628] at ¶¶ 29-31.

       86.     Pursuant to the terms of the Settlement Agreements, the Debtors agreed to make,

and made, lump-sum payments of $1,224,258.30 and $1,319,253.50 to the MM&P Pension Plan

and MEBA Pension Plan, respectively (together, the “Settlement Payments”), within 15

business days of the Effective Date. In consideration for the Settlement Payments, the Pension

Plans agreed to release the Debtors, the Reorganized Debtors, and SEACOR as well as any of the

foregoing’s past, present, or future subsidiaries or affiliates from any claims for unpaid

contribution or withdrawal liability. Specifically, the exact language of the release provisions

(“Releases”) of the Settlement Letters comprising the Settlement Agreements is as follows:


               By signing below, in exchange for a payment from ISH and/or its
               subsidiaries in the total amount of [the Settlement Payments], payable
               within 15 business days of the Effective Date of the Plan (as defined
               therein), [the Pension Plans] agree not to assert any priority or
               administrative claims, on their behalf or on behalf of any plan participants
               or any other person or entity, against ISH, Reorganized ISH, or Seacor
               Capital Corp., or any of the foregoing’s respective past, present or future
               subsidiaries or affiliates, relating to unpaid contributions to [the Pension
               Plans] owed through the date of this letter, or any withdrawal liability
               incurred by ISH or any other past or present subsidiary or affiliate
               thereof.

       Settlement Agreements, p. 1 (emphasis added).

       87.     As such, the Releases unambiguously apply to the past, present, or future

subsidiaries of the Debtors and Reorganized Debtors, regardless of whether such entities were

Debtors or non-Debtors in the Bankruptcy Proceeding. Thus, the Releases apply to the members

of the Debtors’ controlled group, including Defendant CG Railway.




                                                 19
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30             Main Document
                                          Pg 20 of 27


       88.     Furthermore, the Releases provided for a singular carve-out to the effect that

“nothing [in the Settlement Agreements] shall be construed to prohibit the [Pension Plans] from

pursuing a general unsecured claim against the Debtors . . . for any contingent, estimated, or

actual withdrawal liability incurred by ISH as a result of any Debtor entity effecting a partial or

complete withdrawal from the [Pension Plans].” Settlement Agreements, p. 1.

       89.     This was the only explicit exception from the Releases.

       90.     In addition, in their capacity as Union Presidents, each of the MEBA and MM&P

Plan Trustees executed waivers under the New CBAs, effective upon emergence, similar to those

executed by the Pension Plans, waiving any and all claims, contractual or statutory, including

withdrawal liability claims, arising out of any collective bargaining agreement between the

Unions and ISH or any past or present subsidiary or affiliate thereof, but similarly reserving the

right of the Unions to pursue a general unsecured claim against the Debtors for any withdrawal

liability incurred by the Debtors as of the Effective Date of the Plan.

       91.     On March 2, 2017, the Bankruptcy Court entered Findings of Fact, Conclusions

of Law and Order Confirming First Amended Modified Joint Chapter 11 Plan of Reorganization

for International Shipholding Corporation and Its Affiliated Debtors [Bankruptcy Proceeding

Docket No. 671] (the “Confirmation Order”).

       92.     The Confirmation Order confirmed the Plan.

       93.     The Plan became effective on July 3, 2017 (the “Effective Date”).

       94.     As of the Effective Date, pursuant to the Plan and the Confirmation Order, the

Court authorized the Debtors to enter into the Settlement Agreements and authorized the

Reorganized Debtors and the Pension Plans to take all action necessary to effectuate the terms of

the Settlement Agreements. See Plan at § 5.20; Confirmation Order at ¶¶ BB; Section M, ⁋ 35.



                                                 20
19-01006-smb      Doc 9     Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                          Pg 21 of 27


       95.     Specifically, the Confirmation Order provides that “[t]he Debtors have reached an

agreement with respect to all outstanding issues with the Benefit Plans [ . . . ] Subsequent to the

filing of the Disclosure Statement, the Debtors and the remaining Union Benefit Plans reached

an agreement with respect to the treatment of the administrative and priority claims asserted by

the remaining Union Benefit Plans.” Confirmation order at ⁋ U. The Debtors were to make

lump-sum payments 15 days after the Effective Date to each of the Pension Plans, and the

Pension Plans would “retain the right to assert General Unsecured Claims against the Debtors.”

Id. Furthermore, the Confirmation Order specified that:

               The Plan provides for the comprehensive settlement of Claims against the Debtors
               and other controversies, which are reflected in the relative distributions and
               recoveries or holders of Claims and Interests under the Plan. The negotiations of
               such settlements were conducted in good faith and at arm’s length, and each such
               settlement is of benefit to the Debtors’ Estates and represents a fair, necessary and
               reasonable compromise of the Claims held by the holders thereof. [ . . . ] The
               Settlements also have facilitated the creation and implementation of the Plan and
               benefit the Estates and the Debtors’ creditors, including [ . . .] the Union Benefit
               Plans. The terms and conditions of each such compromise and settlement are fair
               and reasonable and an integral part of the Plan.

       Confirmation Order at ⁋ BB.

       96.     The Confirmation Order declared that the “settlements with the Benefit Plans are

approved and the Debtors and other parties in interests are authorized to take all action necessary

to effectuate them[.]” Confirmation Order at Section M, ⁋ 35.

       iii. Pension Plans Send Notice and Demand In Direct Violation of Settlement Agreements

       97.     Despite the Releases, by letters dated March 2, 2018 and March 8, 2018

comprising the Notice and Demand, eight months after the Effective Date, the Boards of Trustees

of the MEBA Pension Plan and MM&P Pension Plan, respectively, asserted that certain members

of the Reorganized Debtors’ controlled group withdrew from the Pension Plans on July 2, 2017


                                                21
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30           Main Document
                                          Pg 22 of 27


and that certain non-Debtor members of the controlled group—specifically CG Railway, Bulk

Shipholding, Inc., and East Gulf Shipholding, Inc.—were jointly and severally liable for a total

of $23,305,416 to MEBA and $35,533,895 to MM&P on account of the withdrawal from the

Pension Plans.

       98.       On May 25, 2018, the Reorganized Debtors sent Response Letters to each of the

Pension Plans responding to the Notice and Demand. The Response Letters assert that any and

all issues relating to any withdrawal liability of the Reorganized Debtors and non-Debtor

members of their controlled group were fully and finally resolved in the Settlement Agreements

negotiated and agreed to by the Pension Plans and approved by the Court pursuant to the Plan

and the Confirmation Order.

       99.       As such, the Response Letters demanded that the Pension Plans rescind the

assessments set forth in the Notice and Demand. Further, although the Reorganized Debtors

disputed (and continue to dispute) any withdrawal liability owed to the Pension Plans beyond

that set forth in the Settlement Agreements, out of an abundance of caution, the Response Letters

also requested that the Pension Plans review the assessments outlined in the Notice and Demand

as overstated and improperly asserted against foreign entities not subject to ERISA.

       100.      On September 18, 2018 and September 19, 2018, MEBA Pension Plan and

MM&P Pension Plan, respectively, responded to the Response Letters and asserted that the

Settlement Agreements only released claims the Pension Plans held against the Debtors in the

Bankruptcy Proceeding. The Pension Plans incorrectly argued that they did not release any

withdrawal liability claims that the Pension Plans could assert against non-Debtor subsidiaries or

non-Debtor affiliates of the Debtors.




                                                22
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30              Main Document
                                          Pg 23 of 27


            COUNT I: COUNTERCLAIM FOR DECLARATORY JUDGMENT

        101.    CG Railway incorporates its responses in the foregoing paragraphs as if they were

fully set forth herein.

        102.    An actual and justifiable controversy exists between Defendant CG Railway and

the Pensions Plans regarding whether Defendant CG Railway was released from any and all

claims for unpaid contribution and withdrawal liability by the terms of the Settlement

Agreements.

        103.    Pursuant to the Settlement Agreements, any and all claims for unpaid contribution

and withdrawal liability by or on behalf of the Pension Plans were completely and fully released

against all past, present, and future subsidiaries and affiliates of the Debtors, SEACOR, and

Reorganized Debtors, including CG Railway.

        104.    CG Railway seeks a declaratory judgment from this Court, declaring that the

Settlement Agreements released the Debtors, Reorganized Debtors, and SEACOR as well as the

foregoing’s respective past, present, and future subsidiaries and affiliates, including non-Debtor

subsidiaries such as Defendant CG Railway, from any claims arising from or related in any way

to: (1) unpaid contributions to the Pension Plans; or (2) any contingent, estimated, or actual

withdrawal liability incurred as a result of withdrawal from the Pension Plans.

        105.    CG Railway further seeks a declaratory judgment from this Court, declaring that

any attempt by the Pension Plans to recover any amount in excess of the Settlement Payments

from the Debtors, Reorganized Debtors, SEACOR or any of the foregoing’s respective past,

present, or future subsidiaries or affiliates, on account of claims related to unpaid contributions to

the Pension Plans or any contingent, estimated, or actual withdrawal liability incurred as a result




                                                 23
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30             Main Document
                                          Pg 24 of 27


of withdrawal from the Pension Plans, directly violates the terms of the Plan and Confirmation

Order.

                      COUNT II: COUNTERCLAIM FOR INJUNCTION

         106.   CG Railway incorporates its responses in the foregoing paragraphs as if they were

fully set forth herein.

         107.   Pursuant to the Settlement Agreements, any and all claims for unpaid contribution

and withdrawal liability by or on behalf of the Pension Plans were completely and fully released

against all past, present, and future subsidiaries and affiliates of the Debtors, SEACOR, and

Reorganized Debtors, including CG Railway.

         108.   Defendant CG Railway has suffered irreparable reputational injury from the

Plaintiffs’ attempts to pursue unpaid contribution and withdrawal liability claims against it that

were completely and fully released against it by the terms of the Settlement Agreements.

         109.   Further, Defendant CG Railway has and will continue to suffer needless and

unnecessary monetary injury in the form of legal costs and fees associated with having to defend

against the unwarranted demands from the Pension Plans.

         110.   Monetary damages are inadequate to compensate Defendant CG Railway, the

Debtors, Reorganized Debtors, SEACOR or the foregoing’s respective past, present, or future

subsidiaries or affiliates, for such injury as the reputational harm, nuisance, and continuing

expense caused by the Plaintiffs’ actions. Further, Plaintiffs’ course of conduct in trying to

rewrite the clear and undisputable terms of the Settlement Agreements hamper the foregoing

entities’ attempts to emerge successfully from the Bankruptcy Proceeding and operate its

businesses.




                                                 24
19-01006-smb       Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30              Main Document
                                          Pg 25 of 27


         111.   Considering the balance of hardships between Defendant CG Railway and the

Plaintiffs, a remedy in equity is warranted.

         112.   The public interest would not be disserved by a permanent injunction.

         113.   CG Railway is entitled to an injunction prohibiting the Plaintiffs from pursuing

any further action whatsoever in court or out of court to recover against the Debtors,

Reorganized Debtors, or SEACOR or the foregoing’s respective past, present, or future

subsidiaries or affiliates, including the Defendant CG Railway, on account of claims arising from

or related in any way to: (1) unpaid contributions to the Pension Plans; or (2) any contingent,

estimated, or actual withdrawal liability incurred as a result of withdrawal from the Pension

Plans.

                                     PRAYER FOR RELIEF

         WHEREFORE, CG Railway respectfully requests that the Court enter a declaratory

judgment, injunction, and final award in its favor:

         a. Declaring that the Settlement Agreements released the Debtors, Reorganized Debtors,

            and SEACOR as well as the foregoing’s respective past, present, and future

            subsidiaries and affiliates, including non-Debtor subsidiaries such as Defendant CG

            Railway from any claims arising from or related in any way to: (1) unpaid

            contributions to the Pension Plans; or (2) any contingent, estimated, or actual

            withdrawal liability incurred as a result of withdrawal from the Pension Plans;

         b. Declaring that any attempt by the Pension Plans to recover any amount in excess of

            the Settlement Payments from the Debtors, Reorganized Debtors, SEACOR or any of

            the foregoing’s respective past, present, or future subsidiaries or affiliates, on account

            of claims related to unpaid contributions to the Pension Plans or any contingent,



                                                  25
19-01006-smb    Doc 9    Filed 03/28/19 Entered 03/28/19 13:11:30            Main Document
                                       Pg 26 of 27


         estimated, or actual withdrawal liability incurred as a result of withdrawal from the

         Pension Plans, directly violates the terms of the Plan and Confirmation Order;

      c. Enjoining the Plaintiffs from pursuing any further action to recover against the

         Debtors, Reorganized Debtors, or SEACOR or the foregoing’s respective past,

         present, or future subsidiaries or affiliates, including the Defendant CG Railway, on

         account of claims arising from or related in any way to: (1) unpaid contributions to

         the Pension Plans; or (2) any contingent, estimated, or actual withdrawal liability

         incurred as a result of withdrawal from the Pension Plans;

      d. Awarding CG Railway attorneys’ fees incurred in connection with this adversary

         proceeding; and

      e. Awarding CG Railway such other relief as this Court deems just and proper.




                                              26
19-01006-smb   Doc 9   Filed 03/28/19 Entered 03/28/19 13:11:30      Main Document
                                     Pg 27 of 27


 Dated: New York, New York         AKIN GUMP STRAUSS HAUER & FELD LLP
        March 28, 2019             By: /s/ David H. Botter
                                   David H. Botter
                                   Roxanne Tizravesh
                                   One Bryant Park
                                   New York, NY 10036
                                   Telephone: (212) 872-1000
                                   Facsimile: (212) 872-1002

                                   Sarah Link Schultz (admitted pro hac vice)
                                   Marty L. Brimmage
                                   2300 N. Field Street, Suite 1800
                                   Dallas, TX 75201
                                   Telephone: (214) 969-2800
                                   Facsimile: (214) 969-4343

                                   Attorneys for Defendant, CG Railway, LLC




                                       27
